Citation Nr: 0527022	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO. 99 17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
(DEA) under Chapter 35, Title 38, of the United States 
Code.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 
1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran had active duty from December 1943 to March 
1946.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the appellant's 
application to reopen her claim of service connection for 
the veteran's death, DIC under the provisions of 38 
U.S.C.A. § 1318, and DEA under Chapter 35, Title 38, of 
the United States Code..  In April 2001, the Board 
REMANDED the case to the RO for additional development, to 
include a search for additional service and post-service 
medical treatment records.  That development has been 
completed to the extent possible, and the case has been 
returned to the Board.  The case is now before the Board 
for final appellate consideration.

The appellant's claim for service connection for the cause 
of the veteran's death was denied by an unappealed RO 
decision in April 1997.  While the June 1999 rating 
decision that is the subject of this appeal reflects that 
the RO addressed the threshold matter of whether new and 
material evidence had been received to reopen the 
veteran's claim, the Board must make its own determination 
as to whether new and material evidence has been received 
to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the 
finding of the RO.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Therefore, the issue has been 
characterized as noted on the title page. 

An RO decision in July 2003 granted the appellant's claim 
for special monthly pension based upon the need for aid 
and attendance of another person.  38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2004).


FINDINGS OF FACT

1. By rating decision dated in April 1997, the appellant's 
application to reopen her claim for service connection for 
the veteran's cause of death was denied; a timely notice 
of disagreement was not received to initiate an appeal 
from this determination.

2.  The evidence submitted since the last final decision 
of April 1997, includes a January 1966 letter executed by 
an agent of a life insurance company, which related a 
long-standing history of a systemic illness necessitating 
treatment; this evidence lends some support to a finding 
of continuity of gastrointestinal symptomatology and, when 
viewed in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.

3.  The veteran died in November 1965; his death 
certificate showed the immediate cause of his death was 
peritonitis due to rupture of the cecum secondary to 
underlying ulcerative colitis.  

4.  Service connection was not in effect for any disease 
or disability during the veteran's lifetime.

5.  The medical and lay evidence shows that the veteran 
received treatment for a symptoms consistent with 
ulcerative colitis within a few months after his discharge 
from service and that he experienced similar 
symptomatology during service; the evidence overall is in 
approximate equipoise as to whether the veteran's fatal 
gastrointestinal disease began during service.

6.  A claim for Chapter 35 education benefits is legally 
to be derived from the circumstances of the veteran's 
death.

7.  The appellant's claim of entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318 is moot in light of the Board's grant of service 
connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The unappealed April 1997 rating decision which denied 
entitlement to service connection for cause of death is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the April 1997 RO decision 
denying the appellant's claim for service connection for 
the cause of the veteran's death is new and material, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).

3.  Service connection for the cause of the veteran's 
death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.312 (2004).

4.  The criteria for DEA benefits under chapter 35, title 
38, United States Code have been met.  38 U.S.C.A. § 3501 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2004).

5.  The claim of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 
(West 2002) is dismissed as moot.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Information means non-
evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to 
the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 
2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, VA has a 
duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).

As discussed in more detail below, sufficient evidence is 
of record to reopen and  grant the appellant's claim for 
service connection for the cause of the veteran's death 
and, as a result, grant the claim for DEA.  As noted 
above, the remaining claim on appeal is moot.  Therefore, 
no further development is needed.

Factual Background

The available service medical records, to include a March 
1946 separation examination, are negative for any findings 
attributable to a gastrointestinal condition. 

A post-service medical report dated in December 1952 shows 
that the veteran was admitted to a VA hospital for 
evaluation and treatment of a gastrointestinal disease.  
History obtained from the veteran indicated that he had 
been well until about six to seven years prior to 
admission, when he began having one to two episodes of 
yearly or watery bowel movements, six to seven times 
daily, for a period of a day or two each time.  There were 
no interval symptoms during that time.  However, the 
clinician indicated that two and a half weeks prior to 
admission the veteran started having eight bowel movements 
a day with some blood and mucous.  The diagnosis was 
ulcerative colitis.  

In April 1953, the veteran was again treated for 
ulcerative colitis.  The clinician noted at that time that 
the veteran had an intermittent history of diarrhea for 
the past six to seven years. 

In a private physician statement dated in March 1966, Dr. 
P.O. stated that he had treated the veteran in November 
1963 for complaints of abdominal discomfort with cramps 
and frequent soft bowel movements.  He diagnosed irritable 
colon syndrome.  The veteran was seen again in November 
1965 with complaints of general weakness and abdominal 
pain.  The physician noted that at the time the veteran's 
condition had worsened.  Dr. P.O. referred the veteran to 
the VA hospital for treatment. In the March 1966 
statement, Dr. P.O. opined that the veteran's condition 
was probably aggravated by military service.  He provided 
a diagnosis of irritable large bowel syndrome, probable 
ulcerative colitis, aggravated by military service. 

An undated private medical statement prepared by Dr. S.F. 
was received in march 1966.  Dr. S.F. stated that he 
treated the veteran for pneumonia in November 1948.  He 
also indicated that he treated the veteran for bloody 
stools and acute colitis after his discharge from service. 

In a March 1954 statement from the veteran, he stated that 
during his time in service and following discharge, he 
experienced diarrhea, bloody stools, pains and cramps in 
the abdominal region.  The veteran also listed places 
where he was treated for this condition during service. 

The veteran died in November 1965. A death certificate 
showed the cause of death as peritonitis due to rupture of 
the cecum with ulcerative colitis; a lung condition was 
also noted.  He had not been granted service connection 
for any disability during his lifetime.

In an undated private medical certificate, Dr. S.F. 
indicated that he had treated the veteran, now deceased, 
on October 1, 1946, for bloody stools and colitis. 

Pursuant to the RO's request, the National Personnel 
Records Center (NPRC) reported in October 1996 that the 
veteran's service medical records were probably destroyed 
in the fire that occurred there (St. Louis) in 1973. 

In February 1999, the appellant filed an application to 
reopen a claim for service connection for the cause of 
death. In Support of her application she subsequently 
submitted lay witness statements.  Statements from the 
appellant and other lay witnesses essentially indicated 
that they first witnessed the veteran's gastrointestinal 
condition immediately upon discharge from the military.  
These statements were part of the evidence of record prior 
to the submission of the February 1999 application to 
reopen the appellant's claim.

At a January 2001 Board hearing, the appellant submitted a 
January 1966 letter in support of her claim.  This letter 
was executed by an agent of a life insurance company from 
which the veteran had apparently obtained a policy during 
his lifetime.  The agent stated that upon review of 
medical evidence related to the veteran's health and a 
statement from the VA, a claim for life insurance should 
be denied.  Pursuant to the letter, the evidence clearly 
showed that the veteran was not in good health when he 
applied for the life insurance policy, but rather that he 
was suffering from a long systemic illness necessitating 
treatment, which the veteran failed to report when he 
applied for said benefits. 

Pursuant to the April 2001 Board remand, the RO searched 
for service records in connection with medical treatment 
received by the veteran during service as identified in 
his March 1954 statement.  Despite the RO's numerous 
requests, the veteran's service medical records could not 
be located.  It was confirmed that these had been 
destroyed in a fire. 

Daily sick call records from January 1944, were retrieved 
for the veteran's unit.  These were negative for any 
treatment attributable to a gastrointestinal condition. 

Legal Analysis

New and Material Evidence

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the 
merits of the claim in view of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with 
respect to that claim.  See 38 U.S.C.A. § 7105(c) (West 
2002) and Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The provisions of 38 C.F.R. § 3.156 were changed 
for claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2004).  The appellant filed her current application to 
reopen her claim for service connection for the cause of 
the veteran's death before August 29, 2001; consequently, 
the former version of § 3.156 applies.  38 C.F.R. 
§ 3.156(a) (2001) provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the claim. 

New evidence means more than evidence which has not been 
previously physically of record. To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991). For the purposes 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 
 
If new and material evidence has been received with 
respect to a claim that has become final, then the claim 
is reopened and decided on a de novo basis.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156. 

An RO decision in April 1997 denied the appellant's claim 
for service connection for the cause of the veteran's 
death; a post-service VA medical report dated in December 
1952, which showed a diagnosis of ulcerative colitis and a 
history of symptoms dating back to six or seven years 
prior to admission; an April 1953 VA medical report that 
showed treatment for ulcerative colitis and a notation 
that the veteran had an intermittent history of diarrhea 
for the past six to seven years; a private physician 
statement dated in March 1966, that provided a diagnosis 
of diagnosed irritable colon syndrome that was probably 
aggravated by military service; an undated private medical 
statement prepared by Dr. S.F., which showed that the 
veteran had received treatment for bloody stools and 
colitis after his discharge from service; a March 1954 
statement from the veteran regarding in-service treatment; 
a death certificate that showed the cause of the veteran's 
death as peritonitis due to rupture of the cecum with 
ulcerative colitis and also with a lung condition; an 
undated private medical certificate from Dr. S.F., wherein 
he indicated that he had treated the veteran on October 1, 
1946, for bloody stools and colitis; statements from the 
appellant and other lay witnesses who essentially stated 
that the veteran developed a gastrointestinal condition 
immediately upon discharge from the military, and an 
October 1996 NPRC report that indicated that the veteran's 
service medical records were probably destroyed in the 
fire that occurred there (St. Louis) in 1973. 

The evidence received in support of the appellant's 
application to reopen her claim includes: a January 1966 
letter executed by an agent of a life insurance company, 
who related that upon review of medical evidence and a 
statement from the VA, a claim for life insurance for the 
veteran should be denied, as the evidence clearly showed 
that the veteran was not in good health when he applied 
for a life insurance policy, but rather that he was 
suffering from a long systemic illness necessitating 
treatment; additional documentation that efforts by the RO 
to obtain service medical records showing treatment for a 
gastrointestinal condition could not be located, and; 
daily sick call records from January 1944.  

The Board finds that some of the additional evidence in 
question is new because it was not previously submitted to 
agency decisionmakers and is neither cumulative nor 
redundant, and some of the evidence is material because it 
relates to an unestablished fact necessary to substantiate 
the appellant's claim.  In light of the lack of service 
medical records that could verify treatment identified by 
the veteran in a March 1954 statement, it indicates that 
the veteran had a long-standing illness, which is 
consistent with his history of continuity of 
gastrointestinal symptomatology.  The Board finds that the 
latter evidence, when viewed in connection with evidence 
previously assembled, also raises a reasonable possibility 
of substantiating the claim.  As such, the claim must be 
reopened and adjudicated upon the merits. 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for cause of 
death is reopened. 

Service Connection for the Cause of the Veteran's Death

Under the relevant law, to establish service connection 
for the cause of the veteran's death, the evidence must 
show that disability incurred in or aggravated by service 
either caused or contributed substantially or materially 
to cause death.  For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related. For a service-connected disability 
to constitute a contributory cause, it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 
3.312.

The Board finds that evidence is in relative equipoise as 
to whether the veteran's ulcerative colitis, which 
directly lead to a rupture of the cecum and peritonitis 
that in turn caused his death, began during service.  A 
post-service VA medical report dated in December 1952 
shows that the veteran was hospitalized with a history of 
being well until about six to seven years prior to 
admission, when he began having one to two episodes of 
yearly or watery bowel movements, six to seven times 
daily, for a period of a day or two each.  This report 
essentially dates the veteran's symptomatology related to 
ulcerative colitis to his time in service.  Similarly, an 
April 1953 VA medical report showed that the veteran was 
again treated for ulcerative colitis.  The clinician also 
noted that the veteran had an intermittent history of 
diarrhea for the past six to seven years, also dating the 
onset of the veteran's symptomatology to service. 

Although in the March 1954 statement, the veteran stated 
that during his time in service and following discharge, 
he experienced diarrhea, bloody stools, pains and cramps 
in the abdominal region, and he listed places where he was 
allegedly treated for this condition during service, such 
treatment could not be verified as his service medical 
records are not available.  The available medical evidence 
reflects that he received treatment for this condition as 
early as October 1, 1946 or within 6 months of service.  
Therefore, despite  the fact that the veteran's statements 
of treatment for a gastrointestinal condition during 
service could not be corroborated by the service medical 
evidence, there is evidence that the veteran's 
symptomatology was manifest during service and he was 
treated for these symptoms shortly thereafter.  Lay 
evidence is consistent with such a finding.  Additionally, 
the January 1966 letter from an insurance agent supports 
continuity of symtomatology.  38 C.F.R. § 3.303.  

Following a review of all the relevant evidence, to 
include the VA medical reports dated in December 1952 and 
April 1953, the veteran's March 1954 statement, and the 
January 1966 letter executed by an agent of a life 
insurance company, along with a consideration of the fact 
that the service medical records were destroyed by a fire 
through no fault of the veteran, the Board concludes that 
the evidence is at least evenly balanced and therefore 
supports the claim that the veteran's fatal peritonitis 
was due to long-standing ulcerative colitis that had its 
origin in service.  The Court has held that in cases where 
records once in the hands of the Government are lost, the 
Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-
the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Board's analysis of the appellant's 
claims has been undertaken with this heightened duty in 
mind.  With application of the doctrine or reasonable 
doubt, service connection for the cause of the veteran's 
death is warranted.  38 U.S.C.A. §§ 1310, 5107(b); 38 
C.F.R. §§ 3.102, 3.312.

DEA under Chapter 35

Regarding the claim for educational benefits under Title 
38, Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of 
a service connected disability.  38 U.S.C.A. § 3501; 38 
C.F.R. § 3.807(a) (2004).

The claim for dependents' or survivors' educational 
assistance available under chapter 35, title 38, United 
States Code requires a favorable determination regarding 
the cause of death or other qualifying basis.  As the 
determination as to the cause of the veteran's death is 
favorable, and no other basis for eligibility is shown 
from the record, the claim for educational assistance must 
be regarded as legally sufficient since the requisite 
elements for eligibility to qualify for this benefit are 
met.

DIC under 38 U.S.C.A. § 1318

In light of the favorable decision above as to the 
appellant's claim for service connection for the cause of 
the veteran's death, the Board finds that her claim for 
dependency and indemnity compensation under the provisions 
of 38 U.S.C.A. § 1318 is moot and dismisses the claim.  
See Mintz v. Brown, 6 Vet. App. 277, 283 (1994).











ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Eligibility for Chapter 35 Dependents' Education 
Assistance benefits is granted.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is dismissed as moot.



	                        
____________________________________________
	R. F. Williams 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


